                Case 2:19-cv-01317-RAJ Document 30 Filed 08/13/21 Page 1 of 2




 1                                                                                       Hon. Richard A. Jones

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7
     MEGAN MING FRANCIS, et al.,                                        No. 2:19-cv-1317-RAJ
 8
        Plaintiffs,                                            STIPULATION OF DISMISSAL
 9                                 v.

10   UNITED STATES DEPARTMENT OF
     JUSTICE,
11
        Defendant.
12

13

14

15

16

17

18

19

20

21

22
     STIPULATION OF DISMISSAL – Page 1                                                   United States Department of Justice
                                                                                    Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                      1100 L Street NW
                                                                                                     Washington, DC 20530
                                                                                                               202-514-0265
                Case 2:19-cv-01317-RAJ Document 30 Filed 08/13/21 Page 2 of 2




 1                                       STIPULATION OF DISMISSAL

 2           Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Megan Ming

 3   Francis, Matthew J. Connelly, Mary L. Dudziak, Matthew L. Jones, Hiroshi Motomura,

 4   Campaign for Accountability, and the Knight First Amendment Institute at Columbia University

 5   and Defendant U.S. Department of Justice stipulate and agree to the dismissal of this action with

 6   prejudice.

 7           So stipulated and agreed this 13th day of August, 2021.

 8                                                                BRIAN M. BOYNTON
                                                                  Acting Assistant Attorney General
 9                                                                Civil Division

10                                                                MARCIA BERMAN
                                                                  Assistant Branch Director
11

12

13
      /s/ Alex Abdo                                                /s/ Rebecca Cutri-Kohart
14   Alex Abdo                                                    Rebecca Cutri-Kohart
     Knight First Amendment Institute                             Trial Attorney
15     at Columbia University                                     U.S. Department of Justice
     475 Riverside Drive, Suite 302                               Civil Division, Federal Programs Branch
16   New York, NY 10015                                           1100 L Street NW
     (646) 745-8500                                               Washington, D.C. 20005
17   alex.abdo@knightcolumbia.org                                 (202) 514-0265
                                                                  rebecca.cutri-kohart@usdoj.gov
18
     Counsel for Plaintiffs                                       Counsel for Defendant
19

20

21

22
     STIPULATION OF DISMISSAL – Page 2                                                  United States Department of Justice
                                                                                   Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                     1100 L Street NW
                                                                                                    Washington, DC 20530
                                                                                                              202-514-0265
